Title: To George Washington from Albert Stevens, 16 November 1795
From: Stevens, Albert
To: Washington, George


          
            Brookfield [Conn.] Novr 16th 1795
          
          Your Excellency will be not a little supprized at the presumption of a youth, in private life, at the age of Nineteen, in writing to your Excellency: but a sense of your Excellencys true greatness, and innate goodness, banishes the fear of offending by this scribble, and prompts me to write. I am the son of a farmer in the town of Brookfield, Fairfield county, and state of Connecticut; my fathers Name is Hezh Stevens Jun: at the age of three I

was put to a District School, where I staid two years and a half, and learned to read; the school then broke up, and I went very little more till I was fourteen, when my father not having business enough for my other two brothers and myself on his little farm to do, placed me as an Apprentice to my uncle to learn the blacksmiths trade; at which business I work’d till I was nearly Seventeen, when finding the business hurt my Eyes I was oblig’d to leave it. I now requested liberty of my father, to teach a Village school not far distant, which he consented to, and by favoring my Eyes what I could, they recovered their former strength very fast, and at present are quite well. I have always had a great inclination for Books; and since last spring, have at my leisure hours been studying the Law: I have taught school one quater this last summer, and applied to my studies so diligent, as to loose no time, but I find it too hard for me, my father is not able to maintain me, and give me my education; I wish he was—he has got his little farm by honesty and hard labor and he ought to enjoy the sweets of it. if your Excellency has any thing for so poor a subject as myself to do, be so kind as to command the readiness of your Excellencys real, and very humble Servt
          
            Albert Stevens
          
        